DISMISS and Opinion Filed November 20, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-15-00785-CV

  TALON TRANSACTION TECHNOLOGIES, INC., AN OKLAHOMA
 CORPORATION, DAVID GILLMAN, AND NEXPAY, INC., Appellants
                            V.
BAIN CONSULTING, LLC, A TEXAS LIMITED LIABILITY COMPANY,
                          Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-13-03502

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                         Opinion by Chief Justice Burns

      We abated this appeal July 2, 2015 due to bankruptcy.          Asserting the

underlying judgment was resolved in the bankruptcy proceedings and the bankruptcy

proceedings have ended, appellants have filed an agreed motion to lift the abatement

and dismiss the appeal.
Pursuant to Texas Rules of Appellate Procedure 8.3 and 42.1(a)(1), we grant the

motion, reinstate, and dismiss the appeal. See TEX. R. APP. P. 8.3, 42.1(a)(1).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

150785F.P05




                                        –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TALON TRANSACTION                            On Appeal from the 14th Judicial
TECHNOLOGIES, INC., AN                       District Court, Dallas County, Texas
OKLAHOMA CORPORATION,                        Trial Court Cause No. DC-13-03502.
DAVID GILLMAN, AND                           Opinion delivered by Chief Justice
NEXPAY, INC., Appellants                     Burns, Justices Whitehill and Nowell
                                             participating.
No. 05-15-00785-CV          V.

BAIN CONSULTING, LLC, A
TEXAS LIMITED LIABILITY
COMPANY, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Because the parties’ agreed motion is silent as to costs, we ORDER appellee
Bain Consulting, LLC, A Texas Limited Liability Company recover its costs, if any,
of this appeal from appellant Talon Transaction Technologies, Inc., an Oklahoma
Corporation, David Gillman, and Nexpay, Inc.


Judgment entered November 20, 2020




                                       –3–